Citation Nr: 0609158	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-05 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to May 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 decision by the RO in New York, 
New York, which denied service connection for post-traumatic 
stress disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in August 2004, the veteran requested 
a hearing before a Veterans Law Judge (VLJ) at the New York 
Regional Office.  Accordingly the veteran was scheduled to 
attend such a hearing on November 4, 2004.  In a letter dated 
October 20, 2004, the veteran's representative indicated that 
he was recently retained by the veteran and needed additional 
time to review the veteran's claim.  

Thereafter, the veteran was re-scheduled to attend a hearing 
on May 25, 2005.  On May 13, 2005, the veteran's 
representative requested a postponement due to "personal 
family matters" that required him to travel out of state.  
The veteran did not report for her scheduled hearing on May 
25, 2005.  

Having discussed this matter with the VLJ before whom the 
hearing was scheduled, the Board finds good cause, and grants 
the motion to reschedule the hearing.  38 C.F.R. § 20.702(c) 
(2005).   Accordingly, this case must be remanded to afford 
the veteran the requested hearing.  38 C.F.R. § 20.700 
(2005).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a VLJ at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

